DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 2-5, 7-9, 11-12, 14, and 17-25 (renumbered as claims 1-19) are allowed in this Office action.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 2-5, 7-9, 11-12, 14, and 17-25:
The closest prior art is Heman et al. (U.S. Patent Application Publication No. 20100235335 A1, hereinafter referred to as Heman), which teaches:
a computing system comprising:
a computer processor (see Heman para. 0038 and Fig. 2: central processing unit (CPU) 32);
a non-transitory computable-readable medium storing software instructions executable by the computer processor to cause the computing system to (see Heman para. 0038 and Fig. 2: main memory 36):
receive data (see Heman para. 0039 and Fig. 3: database 14);
(see Heman para. 0039 and Fig. 3: database 14);
generate corresponding deltas for each of M sequential updates of the plurality of updates, each delta representing an update to a previous state of the data, wherein M is greater than or equal to one (see Heman para. 0016: delta tree data structure includes storage of differential update data values; and see Heman para. 0081 and Fig. 10: items 134, 136, 156, and 158 correspond to deltas);
generate a first-level combined delta representing N updates of the plurality of updates, wherein N represents the M updates and one or more subsequent updates (see Heman para. 0081 and Fig. 10: items 132 and 154 correspond to first-level combined deltas);
generate a second-level combined delta representing J updates of the plurality of updates, wherein J represents the N updates and one or more subsequent updates (see Heman para. 0081 and Fig. 10: item 152 corresponds to a second-level combined delta); and
store the deltas, the first-level combined delta and the second-level combined delta as respective data objects (see Heman para. 0016: differential data storage stores differential update data values);
determining a minimal set of data objects (see Heman para. 0017: utilizing the delta tree structure enables the system to minimize computational and input/output (I/O) requirements for read operations) including the first-level combined delta data object representing N data objects (see Heman para. 0081 and Fig. 10: items 132 and 154 correspond to first-level combined deltas) and the second-level combined delta data object representing J data objects (see Heman para. 0081 and Fig. 10: item 152 corresponds to a second-level combined delta);
retrieving the minimal set of data objects (see Heman para. 0017: utilizing the delta tree structure enables the system to minimize computational and input/output (I/O) requirements for read operations).

Another prior art reference relied upon is Korn et al. (U.S. Patent Application Publication No. 20020169740 A1, hereinafter referred to as Korn), which teaches
reconstituting data using a retrieved minimal set of data objects (see Korn para. 0048: reconstruction of files based on merging delta files that enable reduced I/O operations; and see Korn para. 0002: each delta file corresponds to a minimum amount of data sufficient to represent a data update).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
generate corresponding deltas for each of M sequential updates of the plurality of updates, each delta representing an update to a previous state of the data, wherein M is greater than or equal to one;
generate a first-level combined delta representing N updates of the plurality of updates, wherein N represents the M updates and one or more subsequent updates;
generate a second-level combined delta representing J updates of the plurality of updates, wherein J represents the N updates and one or more subsequent updates;
store the deltas as delta data objects, the first-level combined deltas as first level combined delta objects, and the second-level combined deltas as second level delta data objects;
enable subsequent determination respective states of the data after any specified number of updates by:
retrieving a data object corresponding to the initial data,
determining a minimal set of data objects, wherein the minimal set of data objects comprises:
the second-level combined delta data objects;
first-level combined delta data objects that represent updates after those represented by the second-level combined delta data objects; and
any delta data objects not represented by the first-level and the second-level combined delta data objects;
retrieving the determined minimal set of data objects;
determining updates to the initial data using the retrieved minimal set of data objects; and
reconstituting the data using the retrieved minimal set of data object corresponding to the initial data and the updates
(independent claim 17, and similar limitations of independent claims 24 and 25).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163       
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163